                   Case 05-59725                    Doc 25             Filed 09/24/19 Entered 09/24/19 16:18:11                       Desc Main
                                                                         Document     Page 1 of 4

          }
          k
          b
          {
          1
          S
          c
          h
          e
          d
          u
          l
          B
          -
          P
          r
          s
          o
          n
          a
          p
          t
          y




  In re         Oliver Bruce Adams,                                                                                 Case No.       05-59725
                Beatriz Adams
                                                                                                        ,
                                                                                       Debtors
                                          SCHEDULE B - PERSONAL PROPERTY - AMENDED
   Except as directed below, list all personal property of the debtor of whatever kind. If the debtor has no property in one or more of the categories, place
an "x" in the appropriate position in the column labeled "None." If additional space is needed in any category, attach a separate sheet properly identified
with the case name, case number, and the number of the category. If the debtor is married, state whether husband, wife, or both own the property by placing
an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the debtor is an individual or a joint petition is filed, state the
amount of any exemptions claimed only in Schedule C - Property Claimed as Exempt.

      Do not list interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and Unexpired Leases.

      If the property is being held for the debtor by someone else, state that person's name and address under "Description and Location of Property."
                                                          N                                                                Husband,    Current Market Value of
                Type of Property                          O                 Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                          N                                                                 Joint, or   without Deducting any
                                                          E                                                               Community Secured Claim or Exemption

1.      Cash on hand                                      X

2.      Checking, savings or other financial                  Checking/Savings Account                                         J                           400.00
        accounts, certificates of deposit, or                  Great Lakes Credit Union
        shares in banks, savings and loan,
        thrift, building and loan, and
        homestead associations, or credit
        unions, brokerage houses, or
        cooperatives.

3.      Security deposits with public                         Security Deposit                                                 J                           730.00
        utilities, telephone companies,
        landlords, and others.

4.      Household goods and furnishings,                      T.V., Furniture                                                  J                        2,000.00
        including audio, video, and
        computer equipment.

5.      Books, pictures and other art                     X
        objects, antiques, stamp, coin,
        record, tape, compact disc, and
        other collections or collectibles.

6.      Wearing apparel.                                      Normal Apparel                                                   J                           300.00

7.      Furs and jewelry.                                     Wedding Ring                                                     J                        1,000.00

8.      Firearms and sports, photographic,                    .22 Cal Rifle -Savage Model                                      H                           740.00
        and other hobby equipment.                            .45 Cal Pistol -EAA
                                                              .223 Cal Rifle -Sendra
                                                              .380 Cal Pistol

9.      Interests in insurance policies.                      2 Life Insurance Policies                                        J                              0.00
        Name insurance company of each                         Death Only
        policy and itemize surrender or
        refund value of each.


                                                                                                                               Sub-Total >            5,170.00
                                                                                                                   (Total of this page)

  2      continuation sheets attached to the Schedule of Personal Property

Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                   Case 05-59725                    Doc 25             Filed 09/24/19 Entered 09/24/19 16:18:11                       Desc Main
                                                                         Document     Page 2 of 4




  In re         Oliver Bruce Adams,                                                                                 Case No.       05-59725
                Beatriz Adams
                                                                                                        ,
                                                                                       Debtors
                                          SCHEDULE B - PERSONAL PROPERTY - AMENDED
                                                                              (Continuation Sheet)

                                                          N                                                                Husband,    Current Market Value of
                Type of Property                          O                 Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                          N                                                                 Joint, or   without Deducting any
                                                          E                                                               Community Secured Claim or Exemption

10. Annuities. Itemize and name each                      X
    issuer.

11. Interests in IRA, ERISA, Keogh, or                        ERISA Qualified                                                  J                      Unknown
    other pension or profit sharing                            Federal Employee Retirement System
    plans. Itemize.

12. Stock and interests in incorporated                   X
    and unincorporated businesses.
    Itemize.

13. Interests in partnerships or joint                    X
    ventures. Itemize.

14. Government and corporate bonds                        X
    and other negotiable and
    nonnegotiable instruments.

15. Accounts receivable.                                  X

16. Alimony, maintenance, support, and                    X
    property settlements to which the
    debtor is or may be entitled. Give
    particulars.

17. Other liquidated debts owing debtor                   X
    including tax refunds. Give
    particulars.

18. Equitable or future interests, life                   X
    estates, and rights or powers
    exercisable for the benefit of the
    debtor other than those listed in
    Schedule of Real Property.

19. Contingent and noncontingent                          X
    interests in estate of a decedent,
    death benefit plan, life insurance
    policy, or trust.




                                                                                                                               Sub-Total >                  0.00
                                                                                                                   (Total of this page)

Sheet 1 of 2          continuation sheets attached
to the Schedule of Personal Property

Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                   Case 05-59725                    Doc 25             Filed 09/24/19 Entered 09/24/19 16:18:11                       Desc Main
                                                                         Document     Page 3 of 4




  In re         Oliver Bruce Adams,                                                                                 Case No.        05-59725
                Beatriz Adams
                                                                                                        ,
                                                                                       Debtors
                                          SCHEDULE B - PERSONAL PROPERTY - AMENDED
                                                                              (Continuation Sheet)

                                                          N                                                                Husband,    Current Market Value of
                Type of Property                          O                 Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                          N                                                                 Joint, or   without Deducting any
                                                          E                                                               Community Secured Claim or Exemption

20. Other contingent and unliquidated                         Class action for diet drug                                        J                             0.00
    claims of every nature, including                          Dismissed no money
    tax refunds, counterclaims of the
                                                              Products Liability Action for injury caused by mesh               W                     45,000.00
    debtor, and rights to setoff claims.                      implant.
    Give estimated value of each.

21. Patents, copyrights, and other                        X
    intellectual property. Give
    particulars.

22. Licenses, franchises, and other                       X
    general intangibles. Give
    particulars.

23. Automobiles, trucks, trailers, and                        1992 Cadillac Eldorado                                            J                       1,000.00
    other vehicles and accessories.                            102K Miles

                                                              1999 Pontiac Grand Prix                                           W                       6,000.00
                                                               Toyota Financial Services

24. Boats, motors, and accessories.                       X

25. Aircraft and accessories.                             X

26. Office equipment, furnishings, and                    X
    supplies.

27. Machinery, fixtures, equipment, and                   X
    supplies used in business.

28. Inventory.                                            X

29. Animals.                                              X

30. Crops - growing or harvested. Give                    X
    particulars.

31. Farming equipment and                                 X
    implements.

32. Farm supplies, chemicals, and feed.                   X

33. Other personal property of any kind                   X
    not already listed.


                                                                                                                               Sub-Total >          52,000.00
                                                                                                                   (Total of this page)
                                                                                                                                    Total >         57,170.00
Sheet 2 of 2          continuation sheets attached
to the Schedule of Personal Property                                                                                           (Report also on Summary of Schedules)
Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                    Case 05-59725                    Doc 25             Filed 09/24/19 Entered 09/24/19 16:18:11                    Desc Main
                                                                          Document     Page 4 of 4
 Form B6C
 (10/05)


            E
            }
            x
            b
            e
            k
            m
            1
            p
            {
            t
            S
            c
            h
            d
            u
            l
            C
            -
            P
            r
            o
            y
            a
            i
            s




   In re         Oliver Bruce Adams,                                                                              Case No.       05-59725
                 Beatriz Adams
                                                                                                         ,
                                                                                        Debtors
                              SCHEDULE C - PROPERTY CLAIMED AS EXEMPT - AMENDED
 Debtor claims the exemptions to which debtor is entitled under:                                  Check if debtor claims a homestead exemption that exceeds
 (Check one box)                                                                                  $125,000.
    11 U.S.C. §522(b)(2)
    11 U.S.C. §522(b)(3)

                                                                                Specify Law Providing                   Value of            Current Value of
                   Description of Property                                         Each Exemption                       Claimed             Property Without
                                                                                                                       Exemption          Deducting Exemption




Checking, Savings, or Other Financial Accounts, Certificates of Deposit
Checking/Savings Account                          735 ILCS 5/12-1001(b)                                                        400.00                     400.00
 Great Lakes Credit Union

Household Goods and Furnishings
T.V., Furniture                                                           735 ILCS 5/12-1001(b)                              1,860.00                  2,000.00

Wearing Apparel
Normal Apparel                                                            735 ILCS 5/12-1001(a)                                300.00                     300.00

Furs and Jewelry
Wedding Ring                                                              735 ILCS 5/12-1001(b)                              1,000.00                  1,000.00

Firearms and Sports, Photographic and Other Hobby Equipment
.22 Cal Rifle -Savage Model                     735 ILCS 5/12-1001(b)                                                          740.00                     740.00
.45 Cal Pistol -EAA
.223 Cal Rifle -Sendra
.380 Cal Pistol

Interests in Insurance Policies
2 Life Insurance Policies                                                 215 ILCS 5/238                                           0.00                      0.00
  Death Only

Interests in IRA, ERISA, Keogh, or Other Pension or Profit Sharing Plans
ERISA Qualified                                     735 ILCS 5/12-1006                                                      Unknown                  Unknown
  Federal Employee Retirement System

Other Contingent and Unliquidated Claims of Every Nature
Class action for diet drug                        735 ILCS 5/12-1001(h)(4)                                                   7,500.00                        0.00
 Dismissed no money

Products Liability Action for injury caused by                            735 ILCS 5/12-1001(b)                              4,000.00                 45,000.00
mesh implant.                                                             735 ILCS 5/12-1001(h)(4)                          15,000.00

Automobiles, Trucks, Trailers, and Other Vehicles
1992 Cadillac Eldorado                                                    735 ILCS 5/12-1001(c)                              1,000.00                  1,000.00
 102K Miles

1999 Pontiac Grand Prix                                                   735 ILCS 5/12-1001(c)                              1,200.00                  6,000.00
 Toyota Financial Services




                                                                                                         Total:             33,000.00                 56,440.00
    0      continuation sheets attached to Schedule of Property Claimed as Exempt
 Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
